DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 01/31/2022. Claims 1-17 are amended. Claims 1-17 are currently pending.
The objection of claims 1-2 and 12 has been withdrawn due to applicant’s amendment.
The rejection of claims 2-12 and 14 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 8 under 35 U.S.C. 112(d) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-2, 7-8, 10-12 and 16-17 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee; claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Levy; claims 4-5 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Makower; claims 9 and 13 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Shah; claim 14 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Nobles; and claim 15 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Stiner, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues 1) Lee fails to cure the deficiencies of the newly amended claims, specifically the combination of the first material different than the second material and having a higher hardness 
	With respect to applicant’s first argument, it is respectfully submitted Lee teaches the newly recited limitations as evidenced by Iwatsu as discussed below, since Lee discloses different materials of the syringe needle, and Iwatsu describes these materials as having the claimed levels of hardness.
	With respect to applicant’s second argument, it is respectfully submitted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145 IV). Therefore, Levy is relied upon to teach the feature of the difference in stiffness between two materials as discussed below, and one of ordinary skill would’ve understood the cutting edge of Silverman (as modified) to include the difference in stiffness.
	Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (5478328) (previously of record) in view of Lee (US 2014/0031758 A1) (previously of record).
	Regarding claim 1, Silverman discloses (abstract; col. 6 line 60-col. 8 line 25; figs. 3a-3p) a needle (at least fig. 3o) extending in an axial direction between an end (proximal hub end, col. 6 line 60-col. 7 line 6) and a tip (solid tip 3, figs. 3a-3p) and forming a body portion (shaft 1) and a tip portion between the end and the tip (tapered region 2), the body portion located between the tip portion and the end (figs. 3a-3p) and having a cylindrical cross-section (figs. 3a-3p depict shaft 1 being cylindrical in shape and therefore including a cylindrical cross-section) and the tip portion located between the body portion and the tip (figs. 3a-3p) and forming at least two surfaces converging towards the tip and defining a cutting edge (cutting edges of tapered region 2, which converge towards each other and may be sharp, col. 6 line 60-col. 7 line 6) , the needle comprising a solid core (solid tip 3 formed between channels 13, annotated fig. 3o) and a peripheral portion (tip 3 outside of channels 13, annotated fig. 3o) extending about the core (peripheral portion extends about solid tip 3 within channels 13, fig. 3o), the needle forming at least one conduit (at least one channel 13, col. 8 lines 1-3; fig. 3o) extending in the peripheral portion in the axial direction from the body portion into the tip portion (fig. 3o) where the at least one conduit terminates in one of the converging surfaces (channel 13 terminates in converging surface, fig. 
	However, Silverman fails to disclose the peripheral portion made from a second material different from the first material; and the converging surfaces extending such that the cutting edge is defined by the first material and by the second material, wherein the first material has a higher hardness than the second material.
	Lee teaches (paras. [0029]-[0036]; figs. 1-3), in the same field of endeavor, a syringe needle including a solid core formed of a first material (syringe needle 110 formed of metal, para. [0030]) and a peripheral portion (at least first insulation layer 112 and dissimilar metal layer 116, paras. [0031]-[0032]; fig. 2) extending about the core (fig. 2 depicts first insulation layer 112 and dissimilar metal layer 116 extending about syringe needle 110) made from a second material different from the first material (first insulation layer 112 made from material other than metal, further note dissimilar metal layer 116 made from different metal, paras. [0032]-[0034]), wherein the first material has a higher hardness than the second material (syringe needle 110 may be made from material including iron or copper, and dissimilar metal layer 116 may be formed from constantan, gold or nickel, and as evidenced by US 2002/0024110 A1 to Iwatsu, copper is a conductive metal harder than gold and therefore has a higher hardness than gold, para. [0096] of Iwatsu, para. [0036] of Lee), for the purpose of forming a thermocouple junction in the needle (para. [0032]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silverman to include a peripheral portion formed of a different material, as taught by Lee, in order to provide the needle with the capability of forming a 
	The combination of Silverman and Lee further teaches the converging surfaces extending such that the cutting edge is defined both by first material and by the second material (at least first insulation layer 112 formed in tip portion such that both materials would be present in tip and therefore cutting edge, figs. 3a-3p of Silverman).

    PNG
    media_image1.png
    597
    605
    media_image1.png
    Greyscale

Annotated Figure 3o of Silverman
	Regarding claim 2, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the body portion forms an outer portion extending about the peripheral portion and forming an outer surface of the needle (shaft 1 forms outer surface of needle including peripheral portion, figs. 3a-3p).
	Regarding claim 7, Silverman (as modified) teaches the device of claim 2. Silverman (as modified) further teaches wherein at least one of the first material, the second material, and a cover material is a polymer material (at least first insulation layer 112 may be formed of a polyimide, which is a polymer, para. [0034] of Lee).
	Regarding claim 8, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the first material is a metal material.
	Lee teaches (paras. [0029]-[0036]; figs. 1-3), in the same field of endeavor, a syringe needle including a solid core formed of a first metal material (syringe needle 110 formed of metal, para. [0030]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the solid core of a metal material, since Silverman (as modified) fails to teach the specific material of the solid core and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	Regarding claim 10, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the at least one conduit comprises a plurality of conduits (at least two channels 13, fig. 3o) extending axially and being located concentrically about the core in the peripheral portion (fig. 3o).
	Regarding claim 11, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the at least one conduit comprises a plurality of conduits (at least two channels 13, fig. 3o) extending axially in the peripheral portion (fig. 3o).
	Regarding claim 12, Silverman (as modified) teaches the device of claim 11. Silverman further discloses wherein each conduit of the plurality of conduits forms an opening in a corresponding one of 
	Regarding claim 16, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the tip portion terminates in a sharp pointed tip (fig. 3o).
	Regarding claim 17, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the cutting edge extends continuously across the tip from one side of the tip to the other side of the tip (fig. 3o depicts cutting edge extending from one side to the other side of needle).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 2 above, and further in view of Levy (US 2010/0298736 A1) (previously of record).
	Regarding claim 3, Silverman (as modified) teaches the device of claim 2. 
	However, Silverman (as modified) fails to teach wherein the first material has a higher E-module than the second material.
	Levy teaches (paras. [0059] and [0068]; figs. 30-32), in the same field of endeavor, a biopsy needle including a tip portion formed of two different materials, where one material is stiffer than the other material (second material can be stiffer than first material, para. [0068]), for the purpose of providing physician-controlled variable stiffness, which may be desired to control steerability of the needle (paras. [0059] and [0068]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silverman (as modified), to have the first material be stiffer than the second material, such that the first material would have a higher E-module than the second material, as taught by Levy, in order to provide physician-controlled variable stiffness, which would allow for greater steerability of the needle and may be desired for specific applications of the needle.
	Regarding claim 6, Silverman (as modified) teaches the device of claim 2.
	However, Silverman (as modified) fails to teach wherein the outer portion is made from a cover material, the cover material having a lower E-module than the first material.
	Levy teaches (paras. [0059] and [0068]; figs. 30-32), in the same field of endeavor, a biopsy needle including a tip portion formed of two different materials, where one material is less stiff than the other material (first material is less stiff than second material, para. [0068]), for the purpose of providing physician-controlled variable stiffness, which may be desired to control steerability of the needle (paras. [0059] and [0068]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Silverman (as modified), to include the cover material of the outer portion to have less stiffness than the first material, and therefore a lower E-module than the first material, as taught by Levy, in order to provide physician-controlled variable stiffness, which would allow for greater steerability of the needle and may be desired for specific applications of the needle.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 2 above, and further in view of Makower (US 6302875 B1) (previously of record).
	Regarding claim 4, Silverman (as modified) teaches the device of claim 2.
	However, Silverman (as modified) fails to teach wherein the outer portion is made from a cover material, the cover material having a higher E-module than the second material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising an outer portion formed of a cover material having a higher stiffness than a material in a distal portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device with the outer portion having a cover material with a higher E-module than the second material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
	Regarding claim 5, Silverman (as modified) teaches the device of claim 2.
	However, Silverman (as modified) fails to teach wherein the outer portion is made from a cover material, the cover material having a higher E-module than the first material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising an outer portion formed of a cover material having a higher stiffness than a material in a distal portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 9-28 and 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device with the outer portion having a cover material with a higher E-module than the first material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Shah (US 2016/0338734 A1) (previously of record).
	Regarding claim 9, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach further including a cover material, wherein the cover material is a ceramic material.
	Shah teaches (para. [0074]), in the same field of endeavor, a needle including a wall structure formed of ceramic material, for the purpose of providing adequate column strength to the needle (para. [0074]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the cover material being formed of a ceramic material, as taught by Shah, in order to provide adequate column strength to the needle for delivery of the needle during procedures.
	Regarding claim 13, Silverman (as modified) teaches the device of claim 1.
	However, Silverman (as modified) fails to teach wherein the needle is a polymer needle made exclusively of two different polymer materials.
	Shah teaches (para. [0074]), in the same field of endeavor, a needle including a wall structure formed of two different polymer materials (wall structure may be formed of polymers and combinations thereof, such that one of ordinary skill would’ve understood two polymers to be combined, para. [0074]), for the purpose of providing adequate column strength to the needle (para. [0074]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to be formed of two polymer materials, as taught by Shah, in order to provide adequate column strength to the needle based on the desired procedure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Nobles (US 5562696) (previously of record).
	Regarding claim 14, Silverman (as modified) teaches the device of claim 1.

	Nobles teaches (col. 5 line 53-col. 6 line 4), in the same field of endeavor, a needle assembly including a tip portion forming more than two converging surfaces (puncturing head has three converging surface, figs. 1-3), for the purpose of permitting easy advancement of the trocar through tissue (col. 5 line 53-col. 6 line 4).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) tip portion to include more than two converging surfaces, as taught by Nobles, in order to permit easier advancement of the device through tissue, which would cut a greater amount of tissue at one time based on the procedure and use of the device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Stinger (US 5634913) (previously of record).
	Regarding claim 15, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the converging surfaces defines an angle in the range of 5°- 45° to the axial direction.
	Stinger teaches (col. 2 lines 33-41 and col. 5 lines 12-27; figs. 2-4), in the same field of endeavor, a needle including a tip portion (beveled point 34, figs. 3-4), wherein converging surfaces of the tip portion define an angle in the range of 5°-45° to the axial direction (angle of bevel is 10°-15°, col. 2 lines 33-41), for the purpose of enabling proper placement of the needle for puncturing the skin (col. 2 lines 33-41).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the claimed angle of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771